Citation Nr: 1536502	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-29 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with generalized anxiety.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December June 1970 to March 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 that granted service connection for posttraumatic stress disorder with generalized anxiety and assigned a 30 percent rating.  The Veteran filed a notice of disagreement (NOD) in January 2011.  A statement of the case (SOC) was issued in August 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2012.  

In July 2015, the Veteran testified during a Board video hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  At the hearing, the Veteran submitted further evidence with waiver of initial AOJ consideration. See 38 C.F.R. §§ 20.800, 20.1304 (2015).

Because the Veteran disagreed with the initial rating assigned following the award of service connection for PTSD, the Board has characterized this matter consistent with Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability) and AB v. Brown, 6 Vet. App. 35, 38 (1993). 

As explained in more detail below, the Board has characterized the appeal as also encompassing the matter of the Veteran's entitlement to a TDIU due to his service-connected PTSD, to include on an extra-schedular basis, as a component of the current claim for higher rating .  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


This appeal has been processed utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA claims processing systems.  The documents in Virtual VA are duplicative of the documents in the VBMS file, except for a copy of the July 2015 Board hearing transcript and VA treatment records dated May 1995 to August 2012. 

For reasons expressed below, this matter is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on this claim is warranted.

The Veteran was last afforded a VA examination in January 2013 to determine the nature and severity of his service-connected PTSD with generalized anxiety.  At the July 2015 hearing, the Veteran submitted a July 2015 Disability Benefits Questionnaire (DBQ) completed by his private physician, Dr. G., which suggest the Veteran's PTSD has increased in severity.  Specifically, while the January 2013 VA examination found the Veteran suffered from depressed mood, anxiety, suspiciousness and disturbances of motivation and mood, the July 2015 private DBQ found that the Veteran suffered from all but two of the symptoms listed in the rating criteria for PTSD.  The July 2015 DBQ also found that the Veteran was incapable of obtaining and maintaining gainful employment, to include sedentary duties.  The Board thus finds that the newly submitted evidence suggests a very severe worsening of the Veteran's disability, in comparison to the most recent VA examination and VA treatment records, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran is hereby advised that, failure to report to any examination scheduled in connection with this claim, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Additionally, as the July 2015 private DBQ has indicated that the Veteran is unable to obtain and maintain gainful employment, the Board finds that this evidence has raised, in conjunction with the current claim for higher rating, a question as to whether the Veteran's PTSD has rendered him unable to obtain or retain substantially gainful employment.  See Rice, supra.  The Board points out that that, as any decision with respect to the claim for a higher initial rating for PTSD may affect the Veteran's claim for a TDIU, this claim is inextricably intertwined with the other claim on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

As for VA records, the claims file reflects that the Veteran has been receiving his most recent treatment for his PTSD from the Bay Pines VA Health Care System facilities and that records from that facility dated through August 2012 are associated with the file; however, more recent records may exist based on the Veteran's July 2015 Board hearing testimony.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from all pertinent, outstanding records of evaluation and/or treatment of the Veteran from the Bay Pines VA Health Care System dated from August 2012 following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

During his July 2015 hearing, the Veteran testified that he was in receipt Social Security Administration (SSA) disability benefits.  The Veteran's representative asserted that these benefits were granted prior to the grant of service connection for PTSD.  However, the Veteran's representative also asserted that the SSA records may contain pertinent treatment records.  While SSA records are not controlling for VA determinations, they may be 'pertinent' to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AOJ should obtain and associate with the claims file a copy of any SSA determinations on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.

The AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In particular, the Board notes that, during the hearing, the Veteran testified  that he had been treated by Dr. G. in the past year.  As such, the AOJ should request that the Veteran provide signed authorizations to obtain all outstanding medical records from Dr. G.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.


Accordingly, this matter is hereby  REMANDED for the following action:

1. Obtain from the  Bay Pines VA Health Care System all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since August 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Request that SSA  furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

Specifically, request that the Veteran provide signed authorization to obtain all outstanding medical records from Dr. G. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by an appropriate mental health professional-preferably, a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA).

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and examination report must include discussion of the Veteran's documented medical history and assertions.

All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also comment upon the functional effects of the Veteran's PTSD on his activities of daily living, to include employment.

All examination findings/testing results, along with the complete rationale for the conclusions reached, must be provided.

6. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7. After completing the requested actions, and any additional notification and/or development deemed warranted (to include referral of the claim for a TDIU to the appropriate first line authority for extra-schedular consideration, pursuant to 38 C.F.R. § 4.16(b), if appropriate) readjudicate the claims remaining on appeal.

The claims should be adjudicated in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication), and legal authority, as appropriate (to include consideration of whether staged rating, pursuant to Fenderson (cited above), is appropriate, as well as whether a TDIU is warranted on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b)).

8. If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

